IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                 IN RE INTEREST OF GIAVONNA G.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


               IN RE INTEREST OF GIAVONNA G., A CHILD UNDER 18 YEARS OF AGE.

                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                      MARIO G., APPELLANT.


                            Filed October 22, 2019.    No. A-18-888.


       Appeal from the Separate Juvenile Court of Douglas County: VERNON DANIELS, Judge.
Affirmed.
       Anne E. Troia, P.C., L.L.O., for appellant.
       Donald W. Kleine, Douglas County Attorney, and Debra Tighe-Dolan for appellee.


       MOORE, Chief Judge, and PIRTLE and WELCH, Judges.
       WELCH, Judge.
                                        INTRODUCTION
       Mario G., natural father of Giavonna G., appeals the order of the Douglas County Separate
Juvenile Court terminating his parental rights pursuant to Neb. Rev. Stat. § 43-292(2), (6), and (7)
(Reissue 2016) and finding that termination was in Giavonna’s best interests. Based upon the
analysis set forth herein, we affirm.
                                    STATEMENT OF FACTS
        Due to the lengthy procedural history of this case, we focus only on the portion relevant to
this appeal. This case began as an educational neglect case involving Giavonna, her mother, and
her mother’s other children. The original second amended petition, filed in February 2013, alleged



                                               -1-
Giavonna came within the meaning of Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2008) because a
caseworker had observed the family home “to be in a filthy, unwholesome manner with the
basement littered with cat feces placing the children at risk of harm.” Giavonna’s father, Mario,
did not live in the same residence as the children when they were removed. The caseworker’s
affidavit in support of removal reported that Mario had been charged with physically abusing
Giavonna’s maternal brother. The original placement order stated that placement should exclude
the homes of Giavonna’s mother and Mario, and the State amended the petition to allege that Mario
failed to provide safe, stable, and/or appropriate housing, parental care, support, and supervision
of Giavonna and that she was at risk of harm.
        By August 2014, the State filed a second motion for termination of parental rights alleging
that Giavonna came within the meaning of Neb. Rev. Stat. § 43-292(2), (6), and (7) (Cum. Supp.
2014) and that termination of Mario’s rights was in Giavonna’s best interests. A hearing on the
State’s motion for termination was held during 3 days in January, March, and April 2015. The
evidence presented during that hearing is documented in In re Interest of Giavonna G., 23 Neb.
App. 853, 876 N.W.2d 422 (2016), and we will not repeat it here. In an order filed on May 8, 2015,
the juvenile court terminated Mario’s parental rights pursuant to § 43-292(2), (6), and (7) and
found that termination was in Giavonna’s best interests. Mario appealed that decision to this court
and we analyzed the evidence as more fully set forth in In re Interest of Giavonna G., supra.
Following our de novo review, we ultimately reversed the juvenile court’s order terminating
Mario’s parental rights holding:
        Upon our de novo review, we conclude that while this case is a “close call,” Mario’s
        assertions do have merit. We fully recognize that Mario has made improvement but still
        has work to do before achieving reunification with Giavonna. In particular, we point to the
        need for Mario to demonstrate the ability to maintain sobriety and stability in visitation,
        and to comply promptly with any applicable court orders.

In re Interest of Giavonna G., 23 Neb. Ct. App. at 867, 876 N.W.2d at 431.
         In June 2017, the court held a hearing on Mario’s motion for unsupervised visits. During
that hearing, Justice Braimah, a behavioral health and wellness advocate, testified that he told
Mario to come to terms with his situation and attend “an actual parenting class.” Braimah further
testified he told Mario to maintain a relationship with Giavonna’s maternal grandmother and foster
parent for the sake of Giavonna.
         On August 2017, the court held an adoption review and permanency hearing. During that
hearing, Shelagh Hardrich, a temporary case manager, testified reunification with Mario was not
in Giavonna’s best interests. Hardrich explained her opinion was based on the reports of the family
therapist that detailed the existence of a strong bond between Giavonna and her grandmother,
Mario’s disapproval of an ongoing relationship between Giavonna and her grandmother, and
Mario’s need for more individual therapy before starting family therapy. Jessica Michalski, a
family permanency specialist, testified therapy remained a big barrier to reunification. Mario was
provided with information for Region 6 providers and was offered monetary assistance to pay for
a therapist. Despite the court order issued in August 2017 mandating therapy, Mario did not use
the services offered until 1 month prior to the hearing in January 2018. Michalski testified
Giavonna stated on several occasions that she wanted to be adopted by her grandmother. Regarding


                                               -2-
drug testing, Michalski testified Mario was only completing 60 percent of the court-ordered
urinalysis testing.
         In February 2018, during an adoption review and permanency hearing, similar reports
indicated that for over 120 days, Mario failed to comply with the court’s September 2016 order
requiring him to attend individual therapy.
         In October 2017, nearly 1½ years following the release of our opinion in In re Interest of
Giavonna G., supra, the State filed a third motion for termination of Mario’s parental rights
alleging Giavonna was found to be a juvenile under Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2016);
Giavonna came within the meaning of § 43-292(2), (6), and (7); and that termination of Mario’s
parental rights was in Giovanna’s best interests. A termination hearing was held over 4 days in
April and July 2018. The State called witnesses including Dr. Theodore DeLaet, Sarah Valentine,
Lisa Heiden, Kathleen Spurgin, Jessica Michalski, and Machaela Hackendahl. Mario called Justice
Braimah, a behavioral health and wellness advocate, and several visitation workers, Jaclyn
Rahaman, Dawnisha Bullion, and Samuel Crawford, who testified regarding Mario’s interactions
with Giavonna.
         Dr. DeLaet, a self-employed psychologist, testified that he conducted a court-ordered
forensic evaluation on Mario. After completing eight sections of the evaluation, Mario became
frustrated and refused to finish the evaluation. Dr. DeLaet computed Mario’s test results by using
the eight sections Mario had completed, and explained the results showed Mario had an
intelligence quotient in the 20th percentile, his verbal comprehension score indicated a learning
disability, and he manifested depressive symptoms. Dr. DeLaet also testified that the personality
testing indicated Mario often feels he is being punished without cause and is being plotted against.
         In connection with his forensic evaluation, Dr. DeLaet provided Mario with a self-reporting
test wherein Mario could self-report his perceived levels of impairment with certain functioning
on a scale of zero to nine, zero meaning no impairment and nine meaning extremely impaired. Dr.
DeLaet testified that people who feel that they are fairly well-functioning will typically mark
between a one to a three on the zero- to nine-point scale. However, Mario listed zeroes for every
answer, claiming he had no impairments with daily functioning, including parenting tasks.
Additionally, in a substance abuse screening to describe his alcohol and drug use in the last 4 years,
Mario listed zeroes despite having recently failed a drug test indicating the presence of marijuana
in his system. Dr. DeLaet testified Mario likely suffered from a personality disorder consistent
with narcissistic and antisocial traits. He explained narcissistic traits mean focusing on the self,
not others, and antisocial traits indicate a problem with rules, authority, and structure. Dr. DeLaet
testified Mario also suffers from a cannabis use disorder, which was consistent with a prior
evaluation. Dr. DeLaet testified that although Mario believed that he did not need treatment, Dr.
DeLaet concluded Mario needed treatment and further drug testing.
         Sarah Valentine, drug supervisor of Owens and Associates, testified regarding Mario’s
court-ordered random urinalysis testing from April 2017 to April 2018. Mario was unsuccessful
on 45 out of 108 tests taken. The designation of an “unsuccessful” test means refusing to test, a
scheduling conflict, or failing to provide enough urine for the test; however, an unsuccessful test
does not indicate drugs were found in the urine. A successful test denotes that enough urine was
provided for a sample.



                                                -3-
         In August 2017, the juvenile court ordered Mario to attend individual therapy. Kathleen
Spurgin and Lisa Heiden testified about therapy sessions they had with Mario. Kathleen Spurgin,
a licensed therapist, met with Mario seven times between January and March 2018. Spurgin
testified that typically, by the third therapy session, treatment goals are identified. However,
Spurgin testified Mario could not identify issues to work on during therapy, so no therapy goals
were set. Spurgin conducted a biopsychosocial assessment and diagnosed Mario with adjustment
disorder. Spurgin later unsuccessfully discharged Mario from individual therapy in April 2018.
         Heiden, a private therapist for the minor child, testified she met with Mario in August 2017
to assess his parenting skills. Heiden testified she asked Mario questions detailing problematic
behaviors a child may exhibit to see how Mario would handle those situations. She testified that
Mario was unable to identify skills he would use to address those behaviors and stated he would
not have consequences for those behaviors. According to Heiden, Mario stated if there was
reunification between him and Giavonna, he would terminate Giavonna’s relationship with her
grandmother, who had served as her long-time foster parent. By that time, Giavonna had lived
with her grandmother for nearly 5 years and Giavonna had expressed her desire to be adopted by
her grandmother on several occasions. Heiden testified to the importance of Giavonna maintaining
a relationship with her grandmother. Heiden also testified she did not provide family therapy to
Mario because he informed her that he did not need family therapy. Heiden testified it is important
for individuals to participate in family therapy sessions in order to meet their therapy goals.
         Jessica Michalski, a family permanency specialist, testified it was in Giavonna’s best
interests for Mario’s parental rights to be terminated. Michalski testified that factors she considers
in making a best interests determination include: (1) the safety of being placed with the parent, (2)
the well-being of the child, (3) the desires of the parent, (3) the desires of the child, and (4) other
professionals’ opinions regarding the best interests of the child. Michalski further testified that she
relied on court orders, the progress of Mario and Giavonna, and opinions from professionals
working with Mario and Giavonna. Michalski testified that no progress has been made concerning
reunification and noted Mario was unwilling to cooperate with court orders other than supervised
visits. Michalski testified that in October 2017, Mario told her he was not attending individual
therapy. Michalski further testified that when she discussed individual therapy with Mario, he did
not understand why he had to attend therapy. Michalski testified that Mario admitted to using
marijuana for his back pain in May or June 2016. Michalski also testified that she asked Mario in
March 2016 to provide proof that he was employed; almost 2 years later, on February 2018, he
provided a W-2. Michalski testified Giavonna is 7 years old and currently resides with her
grandmother and half siblings in the only home she has known for the past 5 years.
         Machaela Hackendahl, a clinical therapist at Child Saving Institute, testified regarding her
therapeutic interactions with Giavonna. Hackendahl testified that after working with Giavonna
from 2016 to 2017, she discharged Giavonna from therapy because of the progress she made, such
as verbally stating how she felt at different times and using coping skills on a regular basis.
Hackendahl testified that in early 2017, she made a referral for Giavonna and Mario to attend
family therapy. However, Mario did not engage with Hackendahl regarding Giavonna’s
therapeutic goals. This lack of engagement concerned Hackendahl because a group of caregivers
is required to help a child grow and process any attachment issues or trauma.



                                                 -4-
       Mario called Justice Braimah who testified that Mario first met with him for individual
therapy in January or February 2017. Braimah testified that parenting was a major topic in therapy,
and he encouraged Mario to attend parenting classes with Giavonna’s grandmother. Even though
Mario attended therapy for a period of time, Braimah did not successfully discharge Mario.
       Mario also called several visitation workers who observed his visits with Giavonna. Jaclyn
Rahaman, program director at Family Development Services, testified that she supervised a visit
in December 2016 and noted Giavonna ran to Mario and gave him a big hug. She also testified
there were no safety concerns during the supervised visits, Mario provided Giavonna with a meal,
and he was fully engaged with her during the visits. Dawnisha Bullion, a visitation specialist with
Family Development Services, observed Giavonna give Mario a hug, Mario provide Giavonna a
meal, and Mario also planned activities for Giavonna. Bullion testified she did not have any safety
concerns. Finally, Samuel Crawford, a visitation specialist, testified he had no safety concerns,
and Mario provided Giavonna with a meal. Crawford also testified Giavonna is close to Mario and
is happy to see him.
       In August 2018, the juvenile court issued its order finding that there was clear and
convincing evidence that Giavonna was within the meaning of § 43-292(2), (6), and (7) and that it
was in the best interest, safety, and welfare of Giavonna that Mario’s rights be terminated. Mario
appeals the juvenile court’s decision to terminate his parental rights.
                                   ASSIGNMENTS OF ERROR
        Mario contends that the juvenile court erred in finding that the State proved by clear and
convincing evidence that his parental rights should be terminated pursuant to § 43-292(2) and that
termination was in Giavonna’s best interests. Mario also assigns as error that the juvenile court
erred in finding that the State proved by clear and convincing evidence that his parental rights
should be terminated pursuant to § 43-292(6); however, he did not argue this assigned error in his
brief. An alleged error must be both specifically assigned and specifically argued in the brief of
the party asserting the error to be considered by an appellate court. In re Interest of Reality W., 302
Neb. 878, 925 N.W.2d 355 (2019).
                                    STANDARD OF REVIEW
       An appellate court reviews juvenile cases de novo on the record and reaches its conclusions
independently of the juvenile court’s findings. Id. When the evidence is in conflict, however, an
appellate court may give weight to the fact that the juvenile court observed the witnesses and
accepted one version of facts over another. In re Interest of LeVanta S., 295 Neb. 151, 887 N.W.2d
502 (2016); In re Interest of Becka P., 27 Neb. Ct. App. 489, ___ N.W.2d ___ (2019).
                                            ANALYSIS
                               STATUTORY BASIS FOR TERMINATION
       Although Mario does not contest the juvenile court’s determination that the State proved
by clear and convincing evidence that his parental rights should be terminated pursuant to
§ 43-292(7), for the sake of completeness on our de novo review, we briefly address these statutory
grounds.



                                                 -5-
        In Nebraska statutes, the bases for termination of parental rights are codified in § 43-292.
Section 43-292 provides 11 separate conditions, any one of which can serve as the basis for the
termination of parental rights when coupled with evidence that termination is in the best interests
of the child. In re Interest of Elizabeth S., 282 Neb. 1015, 809 N.W.2d 495 (2012).
        In its order terminating Mario’s parental rights to Giavonna, the juvenile court found that
statutory grounds existed pursuant to § 43-292(2) (substantial and continuous or repeated neglect),
§ 43-292(6) (having determined child was juvenile as described in § 43-247(3)(a), reasonable
efforts to preserve and reunify family had failed to correct conditions leading to determination);
and § 43-292(7) (child out-of-home for 15 or more months of most recent 22 months).
        Giavonna was in an out-of-home placement continuously since April 26, 2013. At the time
the third motion to terminate Mario’s parental rights was filed on October 16, 2017, Giavonna had
been in an out-of-home placement for a total of 53 months. And as of the last day of the termination
hearing on July 16, 2018, she had been in an out-of-home placement for a total of 62 months. Our
de novo review of the record clearly and convincingly shows that grounds for termination of
Mario’s parental rights under § 43-292(7) were proven by sufficient evidence.
        We need not consider whether termination of Mario’s parental rights was proper pursuant
to § 43-292(2) or (6), since any one ground of the 11 identified in § 43-292 can serve as the basis
for the termination of parental rights when coupled with evidence that termination is in the best
interests of the child. See In re Interest of Elizabeth S., supra.
                                          BEST INTERESTS
        Mario also contends that the juvenile court erred in finding that it was in Giavonna’s best
interests to terminate his parental rights.
        In In re Interest of Becka P., 27 Neb. Ct. App. 489, 508-09, ___ N.W.2d ___, ___ (2019), this
court recently stated:
        In addition to proving a statutory ground, the State must show that termination of parental
        rights is in the best interests of the child. See In re Interest of Jahon S., 291 Neb. 97, 864
N.W.2d 228 (2015). A parent’s right to raise his or her child is constitutionally protected;
        so before a court may terminate parental rights, the State must show that the parent is unfit.
        Id. There is a rebuttable presumption that the best interests of the child are served by having
        a relationship with his or her parent. Based on the idea that fit parents act in the best
        interests of their children, this presumption is overcome only when the State has proved
        that the parent is unfit. Id. In the context of the constitutionally protected relationship
        between a parent and a child, parental unfitness means a personal deficiency or incapacity
        which has prevented, or will probably prevent, performance of a reasonable parental
        obligation in child rearing and which caused, or probably will result in, detriment to the
        child’s well-being. Id.
                The best interests analysis and the parental fitness analysis are fact-intensive
        inquiries. And while both are separate inquiries, each examines essentially the same
        underlying facts. Id. In proceedings to terminate parental rights, the law does not require
        perfection of a parent; instead, courts should look for the parent’s continued improvement
        in parenting skills and a beneficial relationship between parent and child. In re Interest of
        Joseph S. et al., 291 Neb. 953, 870 N.W.2d 141 (2015).


                                                 -6-
               In cases where termination of parental rights is based on § 43-292(7), the Nebraska
       Supreme Court has held that appellate courts must be particularly diligent in their de novo
       review of whether termination of parental rights is in fact in the child’s best interests. See
       In re Interest of Aaron D., 269 Neb. 249, 691 N.W.2d 164 (2005).

         The last time the case was before the court, we determined Mario had made progress and
demonstrated a willingness to reunite with Giavonna through his visitations and relationship with
her. However, we also cautioned that the record in In re Interest of Giavonna G., 23 Neb. Ct. App.
853, 876 N.W.2d 422 (2016), presented a “close call” in relation to termination and that Mario
needed to do more work before reunifying with Giavonna including, but not limited to, promptly
complying with any applicable court orders. While the testimony of the visitation workers in the
present action continue to support Mario’s efforts in visiting with Giavonna and establishing a
relationship with her, Mario has consistently and systematically failed to comply with the juvenile
court’s orders.
         In the present action, Mario had been ordered to complete a psychological evaluation,
submit to random urinalysis testing as requested, and attend individual therapy on a consistent
basis. Mario has largely failed to comply with these requirements and appeared defiant in the
process. For instance, Mario became upset and prematurely ended the court-ordered psychological
evaluation with Dr. DeLaet. Dr. DeLaet testified he calculated Mario’s test results by using the
sections Mario completed. Dr. DeLaet explained that the results showed Mario had an intelligence
quotient in the 20th percentile, his verbal comprehension score indicated a learning disability, and
he manifested depressive symptoms. Dr. DeLaet testified Mario likely suffers from a personality
disorder consistent with narcissistic and antisocial traits. Dr. DeLaet also testified Mario suffers
from a cannabis use disorder and further drug testing is needed. Dr. DeLaet concluded Mario
needed treatment, but Mario believed he did not need treatment.
         Mario was also inconsistent with drug testing. Valentine testified regarding Mario’s
court-ordered random, urinalysis testing from April 2017 to April 2018. Out of the 108 tests taken,
45 were unsuccessful meaning Mario refused to test, had a scheduling conflict, or failed to provide
enough urine for the test.
         Mario also failed to fully participate in individual therapy ordered by the juvenile court in
August 2017. Spurgin testified regarding individual therapy sessions she had with Mario. Spurgin
testified she met with Mario seven times between January and March 2018. During therapy,
Spurgin diagnosed Mario with adjustment disorder but testified no therapy goals were set because
Mario could not identify issues to work on during therapy. Spurgin later unsuccessfully discharged
Mario from individual therapy in April because he did not engage in therapy.
         The juvenile court judge, in his thoughtful order, provided the following in connection with
his best interests analysis:
         The court acknowledges that it struggles with this prong of the analysis.
                 The struggle is that the evidence clearly supports that Gia loves her father and he
         has been consistent in visiting Gia. The evidence also supports that Gia is excited to see
         her father. The consistent visitation by the father and Gia’s excitement to see her father
         would make the best interest prong easier if these were the only considerations. They are
         not as the court must not ignore its findings under 43-292 (2)(6) and (7) noted above.


                                                -7-
                Gia has been subject to the court’s jurisdiction since April 26, 2013. At no time has
       the legal or physical custody been returned to the father. For whatever reason(s), Mario[,
       the father,] has not put himself in a position to parent Gia. Existing case law does not
       require that his conduct and noncompliance be willful. Rather, for whatever reason, he has
       been unable to do so. (See In re Interest of Joshua M., 251 Neb 614, 558 NW2d 548
       (1997)).
                Reasonable efforts have been provided to achieve compliance with material
       provisions of the father’s rehabilitation plan. The court cannot find that completing the
       psychological evaluation and therapy ordered are immaterial. Further, the evidence
       supports that repeated reasonable efforts provided over the period of time that he and his
       daughter have been under the court’s jurisdiction to achieve the twin goals of rehabilitation
       and reunification have not been successful. (See exhibits 121, 128, 146, and 153.)
                Specifically, a psychological evaluation and therapy were ordered. He has not
       successfully completed these items. In fact, compliance has been met with defiance on the
       part of the father as the evidence supports that he outright refused to return to complete his
       psychological evaluation with Dr. Theodore [DeLaet].
                The court is also mindful that while reasonable efforts are relevant to 292 (6) and
       (7), a rehabilitation plan established under the supervision of the court does not relieve
       [Mario] of his obligation to take self-help measures to achieve rehabilitation with respect
       to 2, 6 and/or 7. His failure to comply with the rehabilitation plan, to take independent
       measures, and/or to demonstrate sustained, material progress has essentially resulted in Gia
       remaining suspended in a foster care setting for an indeterminate amount of time. The
       evidence presented does not reveal imminent reunification.
                This prolonged suspension into foster care also demonstrates substantial and
       continuous or repeated neglect in providing necessary parental care and protection.
       Likewise, such a prolonged and indeterminate length of time suspended in foster care is
       not consistent with Gia’s best interests and supports the independent finding that
       termination is in Gia’s best interest, safety and welfare.

        After de novo review of the record, we echo the remarks of the juvenile court judge. The
same reasons that gave this court pause in 2016 in connection with In re Interest of Giavonna G.,
23 Neb. Ct. App. 853, 876 N.W.2d 422 (2016), are present again. However, a parental bond alone
does not make the parent a fit person to provide parental care for their child. See In re Interest of
Alec S., 294 Neb. 784, 797, 884 N.W.2d 701, 709 (2016). The term “unfitness” is not expressly
used in § 43-292, but the concept is generally encompassed by the fault and neglect subsections of
the statute, and is also through a determination of the child’s best interests. In re Interest of Nicole
M., 287 Neb. 685, 704, 844 N.W.2d 65, 80 (2014). Parental unfitness means a personal deficiency
or incapacity which has prevented, or will probably prevent performance of a reasonable parental
obligation in child rearing and which caused, or probably will result in, detriment to a child’s
well-being. Id. This record and the record in In re Interest of Giavonna G., supra, provide clear
and convincing evidence of Mario’s personal deficiencies which have prevented the performance
of a reasonable parental obligation in child rearing for Giavonna which has caused, or probably
will result in detriment to Giavonna’s well-being, notwithstanding his relationship with her, and


                                                 -8-
we cautioned Mario in In re Interest of Giavonna G., supra, of the importance of complying with
court orders in connection with overcoming his deficiencies and in order to reunify with Giavonna.
Instead, Mario chose not only to disregard court orders and the plan, but as the juvenile court
recognized, appeared defiant in doing so.
        “Where a parent is unable or unwilling to rehabilitate himself or herself within a reasonable
time, the best interests of the child require termination of the parental rights.” In re Interest of
Becka P., 27 Neb. Ct. App. 489, 511, ___ N.W.2d ___, ___ (2019). Furthermore, “Nebraska courts
have recognized that children cannot, and should not, be suspended in foster care or be made to
await uncertain parental maturity.” Id.
        The court-ordered services were intended to rehabilitate Mario and to reunite him with
Giavonna; however, his unwillingness to comply with these services now over 5 years removed
from the commencement of these proceedings prevent him from meeting the court-ordered
requirements. Thus, we find there was clear and convincing evidence that shows Mario is unfit as
a parent and that terminating his parental rights was in Giavonna’s best interests.
                                          CONCLUSION
       For the reasons stated above, we affirm the juvenile court’s order terminating Mario’s
parental rights to Giavonna.
                                                                                   AFFIRMED.




                                                -9-